Case 2:85-cv-04544-DMG-AGR Document 661 Filed 09/04/19 Page 1 of 3 Page ID #:33205




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   Civil Division
     AUGUST E. FLENTJE
 3   Special Counsel to the Assistant Attorney General
     Civil Division
 4   P.O. Box 868, Ben Franklin Station
     Washington, D.C. 20044
 5   Tel: (202) 514-3309
     Fax: (202) 305-7000
 6   Email: august.flentje@usdoj.gov
     WILLIAM C. PEACHEY
 7   Director, District Court Section
     Office of Immigration Litigation
 8   WILLIAM C. SILVIS
     Assistant Director, District Court Section
 9   Office of Immigration Litigation
     SARAH B. FABIAN
10   Senior Litigation Counsel,
     Office of Immigration Litigation
11   District Court Section

12   Attorneys for Defendants
13
14                         UNITED STATES DISTRICT COURT

15                FOR THE CENTRAL DISTRICT OF CALIFORNIA

16                                           )
     JENNY LISETTE FLORES; et al.,           )   Case No. CV 85-4544-DMG
17                                           )
18           Plaintiffs,                     )   RESPONSE TO EX PARTE
                                                 APPLICATION FOR EXTENSION
                  v.                         )   OF TIME
19
                                             )
20   WILLIAM P. BARR, Attorney               )
     General of the United States; et al.,
21                                           )
                                             )
22           Defendants.
                                             )
23                                           )
                                             )
24
                                             )
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 661 Filed 09/04/19 Page 2 of 3 Page ID #:33206




 1         Defendants do not object to the motion to extend time for Plaintiffs’ response
 2   to the Motion in the Alternative to Terminate. However, Defendants request that, if
 3   this Court determines that hearings are required on Defendants’ motion and
 4   Plaintiff’s Motion to Enforce, that those hearings be held together given the
 5   overlapping issues. Defendants filed and noticed their motion promptly to ensure
 6   that the Court could hear all pending motions related to the new regulations at one
 7   time and in advance of the termination date. Defendants are open to discussing any
 8   hearing schedule that would allow for this, including a hearing that is held at the
 9   Court’s convenience at any time after the reply brief is filed. Thus, we consent to
10   the request for additional time so long as the motions can be heard together.
11   Dated: September 4, 2019        Respectfully submitted,
12                                   JOSEPH H. HUNT
13                                   Assistant Attorney General
                                     Civil Division
14
15                                   /s/ August E. Flentje
16                                   AUGUST E. FLENTJE
                                     Special Counsel to the Assistant Attorney General
17                                   Civil Division
18                                   P.O. Box 868, Ben Franklin Station
                                     Washington, D.C. 20044
19
                                     Tel: (202) 514-3309
20                                   Fax: (202) 305-7000
21                                   Email: august.flentje@usdoj.gov
                                     WILLIAM C. PEACHEY
22                                   Director, District Court Section
23                                   Office of Immigration Litigation
                                     WILLIAM C. SILVIS
24                                   Assistant Director, District Court Section
25                                   Office of Immigration Litigation
                                     SARAH B. FABIAN
26
                                     Senior Litigation Counsel
27                                   Office of Immigration Litigation
28                                   District Court Section
                                     Attorneys for Defendants

                                              1
Case 2:85-cv-04544-DMG-AGR Document 661 Filed 09/04/19 Page 3 of 3 Page ID #:33207




 1                            CERTIFICATE OF SERVICE
 2         I hereby certify that on September 4, 2019, I served the foregoing pleading
 3   on all counsel of record by means of the District Clerk’s CM/ECF electronic filing
 4   system.
 5
 6
                                                 /s/ August E. Flentje
 7                                               AUGUST E. FLENTJE
 8                                               U.S. Department of Justice
 9                                               Civil Division
10
                                                 Attorney for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
